EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leea Susanne Somersalo on 12/14/2020.

The application has been amended as follows: 
TITLE
The Title has been deleted and replaced with “SUPPLY AIR DEVICE” 

IN THE CLAIMS
In Claim 1, line 19, "corresponding" was deleted and replaced with -- directly abutting --
In Claim 1, line 20, "a directly adjacent" was deleted and replaced with -- the directly abutting --
In Claim 9, line 1, -- wherein the at least one outflow channel comprises at least two outflow channels, -- was inserted before "wherein"
In Claim 9, line 3, -- of the at least two outflow channels -- was inserted after "channels"
Claims 3, 6 & 10-13 have been rejoined.
Claims 16-17 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762